MEMORANDUM **
Richard Slezak appeals pro se from the district court’s summary judgment in his action under the Real Estate Settlement and Procedures Act, 12 U.S.C. § 2601, (“RESPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Brown v. Ticor Title Ins. Co., 982 F.2d 386, 390 (9th Cir.1992), and we affirm.
Slezak’s complaint alleged that Fairbanks Capital Corporation, (“Fairbanks”) which services a mortgage loan on a house he owns, violated RE SPA by failing to respond to his requests for information on his loan. The district court granted summary judgment to Fairbanks on the federal claims, determining that Slezak’s damage claims were barred by the settlement approved by the district court in Curry v. Fairbanks Capital Corp., No. 03-10895 DPW (D.Mass.2003) (“Curry action”), and the district court dismissed the state law claims.
The district court properly granted summary judgment to Fairbanks because Sle*733zak was a member of the Curry class, and the Curry class action presented the same RESPA claims as those Slezak asserted in the district court. See Brown, 982 F.2d at 390. Moreover, Slezak presented no evidence to show that he was not adequately represented in the Curry action, or that he was deprived of due process in the Curry action. See id.
Slezak’s contentions that the notice of the Curry class settlement was inadequate are unsupported by the record.
The district court did not abuse its discretion in declining to exercise supplemental jurisdiction over Slezak’s state law claims for injunctive relief without prejudice to Slezak filing those claims in state court. See 28 U.S.C. § 1367(c)(3).
Slezak’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.